This is an action to recover the statutory penalty for failure, after notice, to enter satisfaction of a mortgage on the margin of the record of the instrument. Code, § 4898. The former appeal is reported in 204 Ala. 195, 85 So. 778.
The court, in its oral charge to the jury, distinctly limited the issues for the jury's solution to the case averred in count 4, in consequence of which no prejudicial error resulted to appellant (defendant) from rulings on demurrers to counts 1, 2, and 3. That on the trial such was regarded as the effect of the court's oral charge is further confirmed by the absence of any requests by defendant for affirmative instructions concluding against a recovery by plaintiff on counts 1, 2, and 3.
The properly certified transcript from the official custodian of the written proceedings of the incorporation of the Butler-Kyser Oil  Fertilizer Company, the mortgagee, discloses the subsequently effected change of name to that of the defendant (appellant) the Butler Cotton Oil Company, the business entities being the same. Code, § 3462. The objection that the certified transcript does not evidence the effectuation of the stated change of name of the corporation is not well taken. The transcript was admissible in evidence. Code, § 3983 (amended Gen. Acts, Sp. Sess. 1921, pp. 52, 53). The ruling on former appeal, pertinent to this matter, was referable to the pleading, not to evidence of the change in corporate name averred in count 4.
As we understand the evidence, it was undisputed that the mortgagor paid in full to I. C. Dowdy the amount of the indebtedness, to secure which the mortgage in question was given by plaintiff to this defendant (mortgagee) in its original name. It was likewise shown without dispute that Dowdy was defendant's "collector," authorized to receive payment of the mortgage debt. The testimony explains the failure of Dowdy to deliver this note and mortgage (both constituting one instrument) to plaintiff when plaintiff paid the debt, thereby removing any possible adverse inference consequent upon the subsequent possession of the instrument by defendant.
It appears without dispute that the defendant's suit, on this note, in the justice's court, was dismissed by direction of plaintiff's counsel, thus terminating that proceeding. The defendant therein (plaintiff in the present action) not being prejudiced thereby, it was permissible to enter the plaintiff's dismissal of its case at any time. 24 Cyc. p. 574.
The mortgage debt having been paid, the remaining factor necessary to entitle plaintiff to recover the statutory penalty claimed was that efficient request, imposing the statutory duty to mark the record satisfied (Code, § 4898), should have been made of the mortgagee. The terms employed in the request or notice, recited in the evidence, were sufficient under the authority of Partridge v. Wilson, 141 Ala. 164, 166, 167,37 So. 441. According to the undisputed evidence the notice was delivered, on defendant's premises, to C. W. Cummings, who the testimony tended to show was, at the time, an employee or agent of the erstwhile mortgagee. There was, however, no evidence designed to establish Cummings' relation as that of a general agent of the defendant within the doctrine of Long v. Jennings,137 Ala. 190, 33 So. 857, wherein it was held that notice to the general agent of the mortgagee, transferee, etc., was equivalent to notice to the mortgagee, transferee, etc. There was no evidence of particular authority in Cummings to receive such a notice or to discharge the duty the statute (section 4898) contemplates when efficient notice to make entry of satisfaction has been given. If another mode than "personal notice" (Loeb v. Huddleston, 105 Ala. 257, 263, 16 So. 714,716) "is pursued — if the request be left with an agent, or one supposed to be the agent, or at the usual abode, or place of business of the party to be affected, tracing the fact tothe knowledge, or the writing to the possession of the party, is the equivalent of a personal delivery." (Italics supplied.) *Page 388 
The evidence does not disclose any tracing to defendant of knowledge of the notice delivered to Cummings, nor does it tend to show possession thereof by defendant. In the absence of evidence designed to establish one of these alternatives, indicative of knowledge of the mortgagor's demand, the plaintiff failed to sustain a material element of his case; and the court erred in refusing the general affirmative charge requested for defendant.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.